DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 29-31, 35-52, 54, 55, and 57-62 allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 29, the prior art of record fails to disclose singly or in combination or render obvious A method of transmitting a video stream, including:
a) intercepting a video stream from a server to a video client with a buffer; wherein the video client is on a user device; 
b) data rate throttling of onwards transmission of the intercepted video stream to the video client; 
c) before starting the data rate throttling of onwards transmission of the intercepted video stream to the video client, transmitting a portion of the intercepted video stream to the video client without data rate throttling; 
d) during the data rate throttling, analysing content within the video of the intercepted video stream; and 
e) performing an action in relation to the onward transmission to the video client as a result of the analysis of the content; wherein the video client plays-back the video from the buffer, the data rate throttling continues during the analysis of the content, the data rate throttling includes introducing a pause before onward transmission of each block of the video stream intercepted during the data rate throttling, and the pause is determined by, at least, a length of the entire video and a size of the entire video such that video playback at the video client does not slow down.
Steadman et al. (US 20100250703), Rajakarunanayake (US 20080313687), Gopalakrishnan (US 20110082946) and Tobagi et al. (US 5732239) are the closest prior art relating to the applicant’s claimed invention.

Steadman teaches monitoring the input media stream for desired content, an action to excise the desired content, a traffic manager throttling back the transfer of content by delaying the sending of packets from the data intermediation module to the mobile station, and automatically providing a time delay before it is transmitted.  However, Steadman does not explicitly teach intercepting a video stream from a server to a video client, data throttling of onwards transmission of the intercepted video stream to the video client, before starting the data throttling of onwards transmission of the intercepted video stream, transmitting a portion of the intercepted video stream to the client without data throttling, wherein the video client plays back the video from the buffer, wherein the pause is determined by a length of the entire video and size of the entire video such that playback does not slow down.

Raja teaches intercepting packets as they are admitted to the receive buffer, wherein the STB comprises a receive buffer and app buffers, and data from the streams being available for playback after going through the buffers.  However, Raja does not explicitly teach data throttling of onwards transmission of the intercepted video stream to the video client, before starting the data throttling of onwards transmission of the intercepted video stream, transmitting a portion of the intercepted video stream to the client without data throttling, or wherein the pause is determined by a length of the entire video and size of the entire video such that playback does not slow down.

Gopalakrishnan teaches a traffic manager that can regulate the data transfer rate by delaying or throttling back the transmission of the content, and a flow rate changed by control information.  However, Gopalakrishnan does not explicitly teach data throttling of onwards transmission of the intercepted video stream to the video client, before starting the data throttling of onwards transmission of the intercepted video stream, transmitting a portion of the intercepted video stream to the client without data throttling, or wherein the pause is determined by a length of the entire video and size of the entire video such that playback does not slow down.

Tobagi teaches a delay wherein the larger the segment size is, the larger the number of streams of a given data rate is served, wherein the larger the segment size and number of streams, the startup delay also increases.  However, Tobagi does not explicitly teach data throttling of onwards transmission of the intercepted video stream to the video client, before starting the data throttling of onwards transmission of the intercepted video stream, transmitting a portion of the intercepted video stream to the client without data throttling.

With respect to claim 44, the prior art of record fails to disclose singly or in combination or render obvious A system for transmission of a video stream, including: 
a communications apparatus configured to intercept a video stream from a server to a video client with a buffer on a user device; 
a first processor configured to: 
data rate throttle of onwards transmission of the intercepted video stream to the video client with the buffer on the user device; 
before starting the data rate throttling of onwards transmission of the intercepted video stream to the video client, transmit a portion of the intercepted video stream to the video client without data rate throttling; and 
perform an action in relation to the onward transmission to the video client as a result of analysis of content within the video of the intercepted video stream; and 
a second processor configured to, during the data rate throttling, analyse the content within the video of the intercepted video stream; 
wherein the video client plays-back the video from the buffer and the first processor is configured to continue the data rate throttling of the onward transmission of the intercepted video stream during analysis of the content of the intercepted video stream by the second processor, the date rate throttling includes introducing a pause before onward transmission of each block of the video stream intercepted during the data rate throttling, and the pause is determined by, at least, a length of the entire video and a size of the entire video such that video playback at the video client does not slow down.
Steadman et al. (US 20100250703), Rajakarunanayake (US 20080313687), Gopalakrishnan (US 20110082946) and Tobagi et al. (US 5732239) are the closest prior art relating to the applicant’s claimed invention.

Steadman teaches monitoring the input media stream for desired content, an action to excise the desired content, a traffic manager throttling back the transfer of content by delaying the sending of packets from the data intermediation module to the mobile station, and automatically providing a time delay before it is transmitted.  However, Steadman does not explicitly teach intercepting a video stream from a server to a video client, data throttling of onwards transmission of the intercepted video stream to the video client, before starting the data throttling of onwards transmission of the intercepted video stream, transmitting a portion of the intercepted video stream to the client without data throttling, wherein the video client plays back the video from the buffer, wherein the pause is determined by a length of the entire video and size of the entire video such that playback does not slow down.

Raja teaches intercepting packets as they are admitted to the receive buffer, wherein the STB comprises a receive buffer and app buffers, and data from the streams being available for playback after going through the buffers.  However, Raja does not explicitly teach data throttling of onwards transmission of the intercepted video stream to the video client, before starting the data throttling of onwards transmission of the intercepted video stream, transmitting a portion of the intercepted video stream to the client without data throttling, or wherein the pause is determined by a length of the entire video and size of the entire video such that playback does not slow down.

Gopalakrishnan teaches a traffic manager that can regulate the data transfer rate by delaying or throttling back the transmission of the content, and a flow rate changed by control information.  However, Gopalakrishnan does not explicitly teach data throttling of onwards transmission of the intercepted video stream to the video client, before starting the data throttling of onwards transmission of the intercepted video stream, transmitting a portion of the intercepted video stream to the client without data throttling, or wherein the pause is determined by a length of the entire video and size of the entire video such that playback does not slow down.

Tobagi teaches a delay wherein the larger the segment size is, the larger the number of streams of a given data rate is served, wherein the larger the segment size and number of streams, the startup delay also increases.  However, Tobagi does not explicitly teach data throttling of onwards transmission of the intercepted video stream to the video client, before starting the data throttling of onwards transmission of the intercepted video stream, transmitting a portion of the intercepted video stream to the client without data throttling.

With respect to claim 57, the prior art of record fails to disclose singly or in combination or render obvious A method of transmitting a video stream, comprising: 
intercepting a video stream from a server to a video client; 
wherein the video client is on a user device; 
data rate throttling of onwards transmission of the intercepted video stream to the video client; 
before starting the data rate throttling of onwards transmission of the video stream to the video client, transmitting a portion of the intercepted video stream to the video client without data rate throttling; 
analysing content within the video of the intercepted video stream, during data rate throttling of onwards transmission of the intercepted video stream to the video client; and 
performing an action in relation to the onward transmission to the intercepted video client as a result of the analysis of the content; 
wherein the data rate throttling continues during the analysis of the content and the action includes increasing the data rate throttling of onward transmission of the intercepted video stream or decreasing the data rate throttling of onward transmission of the intercepted video stream based on the result of the analysis of the content.
Steadman et al. (US 20100250703), Rajakarunanayake (US 20080313687), Gopalakrishnan (US 20110082946) and Tobagi et al. (US 5732239) are the closest prior art relating to the applicant’s claimed invention.

Steadman teaches monitoring the input media stream for desired content, an action to excise the desired content, a traffic manager throttling back the transfer of content by delaying the sending of packets from the data intermediation module to the mobile station, and automatically providing a time delay before it is transmitted.  However, Steadman does not explicitly teach intercepting a video stream from a server to a video client, data throttling of onwards transmission of the intercepted video stream to the video client, before starting the data throttling of onwards transmission of the intercepted video stream, transmitting a portion of the intercepted video stream to the client without data throttling, wherein the video client plays back the video from the buffer, wherein the pause is determined by a length of the entire video and size of the entire video such that playback does not slow down.

Raja teaches intercepting packets as they are admitted to the receive buffer, wherein the STB comprises a receive buffer and app buffers, and data from the streams being available for playback after going through the buffers.  However, Raja does not explicitly teach data throttling of onwards transmission of the intercepted video stream to the video client, before starting the data throttling of onwards transmission of the intercepted video stream, transmitting a portion of the intercepted video stream to the client without data throttling, or wherein the pause is determined by a length of the entire video and size of the entire video such that playback does not slow down.

Gopalakrishnan teaches a traffic manager that can regulate the data transfer rate by delaying or throttling back the transmission of the content, and a flow rate changed by control information.  However, Gopalakrishnan does not explicitly teach data throttling of onwards transmission of the intercepted video stream to the video client, before starting the data throttling of onwards transmission of the intercepted video stream, transmitting a portion of the intercepted video stream to the client without data throttling, or wherein the pause is determined by a length of the entire video and size of the entire video such that playback does not slow down.

Tobagi teaches a delay wherein the larger the segment size is, the larger the number of streams of a given data rate is served, wherein the larger the segment size and number of streams, the startup delay also increases.  However, Tobagi does not explicitly teach data throttling of onwards transmission of the intercepted video stream to the video client, before starting the data throttling of onwards transmission of the intercepted video stream, transmitting a portion of the intercepted video stream to the client without data throttling.

With respect to claim 58, the prior art of record fails to disclose singly or in combination or render obvious A system for transmission of a video stream, comprising: 
a communications apparatus configured to intercept a video stream from a server to a video client on a user device; a first processor configured to: 
data rate throttle onwards transmission of the intercepted video stream to the video client on the user device;  -6-Crispin PIKES et al. Appl. No. 14/758,057 
before starting the data rate throttling of onwards transmission of the intercepted video stream to the video client, transmit a portion of the intercepted video stream to the video client without data rate throttling; and 
perform an action in relation to the onward transmission to the video client as a result of analysis of content within the video of the intercepted video stream; and 
a second processor configured to analyse the content within the video of the intercepted video stream, during the data rate throttling of onward transmission of the intercepted video stream to the video client; 
wherein the first processor is configured to continue the data rate throttling of the onward transmission of the intercepted video stream during analysis of the content of the video of the intercepted video stream by the second processor and the action includes increasing the data rate throttling of onward transmission of the intercepted video stream or decreasing the data rate throttling of onward transmission of the intercepted video stream based on the result of the analysis of the content.
Steadman et al. (US 20100250703), Rajakarunanayake (US 20080313687), Gopalakrishnan (US 20110082946) and Tobagi et al. (US 5732239) are the closest prior art relating to the applicant’s claimed invention.

Steadman teaches monitoring the input media stream for desired content, an action to excise the desired content, a traffic manager throttling back the transfer of content by delaying the sending of packets from the data intermediation module to the mobile station, and automatically providing a time delay before it is transmitted.  However, Steadman does not explicitly teach intercepting a video stream from a server to a video client, data throttling of onwards transmission of the intercepted video stream to the video client, before starting the data throttling of onwards transmission of the intercepted video stream, transmitting a portion of the intercepted video stream to the client without data throttling, wherein the video client plays back the video from the buffer, wherein the pause is determined by a length of the entire video and size of the entire video such that playback does not slow down.

Raja teaches intercepting packets as they are admitted to the receive buffer, wherein the STB comprises a receive buffer and app buffers, and data from the streams being available for playback after going through the buffers.  However, Raja does not explicitly teach data throttling of onwards transmission of the intercepted video stream to the video client, before starting the data throttling of onwards transmission of the intercepted video stream, transmitting a portion of the intercepted video stream to the client without data throttling, or wherein the pause is determined by a length of the entire video and size of the entire video such that playback does not slow down.

Gopalakrishnan teaches a traffic manager that can regulate the data transfer rate by delaying or throttling back the transmission of the content, and a flow rate changed by control information.  However, Gopalakrishnan does not explicitly teach data throttling of onwards transmission of the intercepted video stream to the video client, before starting the data throttling of onwards transmission of the intercepted video stream, transmitting a portion of the intercepted video stream to the client without data throttling, or wherein the pause is determined by a length of the entire video and size of the entire video such that playback does not slow down.

Tobagi teaches a delay wherein the larger the segment size is, the larger the number of streams of a given data rate is served, wherein the larger the segment size and number of streams, the startup delay also increases.  However, Tobagi does not explicitly teach data throttling of onwards transmission of the intercepted video stream to the video client, before starting the data throttling of onwards transmission of the intercepted video stream, transmitting a portion of the intercepted video stream to the client without data throttling.

Claims 30, 31, 35-43, 45-52, 54, 55, and 59-62 are allowable as dependent from the allowable claims 29, 44, 57, and 58.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426

/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426